 



Exhibit 10.8
OPTION NUMBER:
OPTIONEE:
DATE OF GRANT:
EXERCISE PRICE:
COVERED SHARES:
EntreMed, Inc. 2001 Long-Term Incentive Plan
Non-Qualified Stock Option Grant Agreement
     1. Definitions. Except as otherwise defined in the Plan, in this Agreement,
capitalized terms used herein shall have the following meanings:
          1.1 “Cause” means the Optionee’s (a) failure to substantially perform
his or her duties (other than by reason of Disability) with respect to the
Corporation or any of its Affiliates, (b) engaging in conduct injurious to the
Corporation or any of its Affiliates, (c) breach of an employment or
confidentiality or nondisclosure agreement, (d) breach of fiduciary duty to the
Corporation or any of its Affiliates, (e) dishonesty, fraud, alcohol or illegal
drug abuse, or misconduct with respect to the business or affairs of the
Corporation or any of its Affiliates, (f) willful violation of the policies of
the Corporation or any of its Affiliates after receiving written notice of such
violation, or (g) conviction of a felony or crime involving moral turpitude. All
determinations of Cause hereunder shall be made by the Administrator in its sole
discretion and shall be binding for all purposes hereunder.
          1.2 “Change of Control” means, and shall be deemed to have occurred,
if:
               (a) any Person or Persons acting together, excluding the employee
benefit plans of the Corporation, acquire or become the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provisions thereto), directly or indirectly of securities of the Corporation
representing fifty one percent (51%) or more of the combined voting power of the
Corporation’s then outstanding securities;
               (b) the Corporation consummates a merger, consolidation, share
exchange, division or other reorganization or transaction of the Corporation ( a
“Fundamental Transaction”) with any other corporation, other than a Fundamental
Transaction which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least sixty percent (60%) of the combined voting power
immediately after such Fundamental Transaction of (A) the Corporation’s
outstanding securities, (B) the surviving entity’s outstanding securities or (C)
in the case of a division, the outstanding securities of each entity resulting
from the division;
               (c) the stockholders of the Corporation approve a plan of
complete liquidation or winding-up of the Corporation or the Corporation
consummates the sale or disposition (in one transaction or a series of
transactions) of all or substantially all of the Corporation’s assets; or

1



--------------------------------------------------------------------------------



 



               (d) during any period of twenty-four consecutive months,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new director whose election or nomination for election by
the Corporation’s stockholders was approved by a vote of at least two thirds of
the directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.
          1.3 “Covered Shares” means the shares of Common Stock subject to the
Option.
          1.4 “Date of Exercise” means the date on which the Corporation
receives notice pursuant to Section 5.1 of the exercise, in whole or in part, of
the Option.
          1.5 “Date of Expiration” means the date on which the Option shall
expire, which shall be the earliest of the following times:
               (a) the date of the first notification to the Optionee that the
Optionee’s Service is terminated by the Corporation or an Affiliate for Cause;
               (b) ninety (90) days after termination of the Optionee’s Service
for any reason other than by the Corporation or an Affiliate for Cause, death or
Disability;
               (c) one (1) year after termination of the Optionee’s Service with
the Corporation or an Affiliate by reason of death or Disability or
               (d) ten years after the Date of Grant.
          1.6 “Date of Grant” means the date set forth at the beginning of this
Agreement.
          1.7 “Disability” means total and permanent disability under
Section 22(e)(3) of the Code or the Optionee’s becoming entitled to long-term
disability benefits under the long-term disability plan or policy of the
Corporation and/or its Affiliates that covers the Optionee.
          1.8 “Exercise Price” means the dollar amount per share of Common Stock
set forth on page 1 of this Agreement, as it may be adjusted from time to time
pursuant to Section 4 hereof.
          1.9 “Option” means the stock option granted to the Optionee in
Section 2 of this Agreement.
          1.10 “Optionee” means the person identified on page 1 of this
Agreement.
          1.11 “Person” means the term “person” within the meaning of
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d)(3)
and 14(d) thereof.
          1.12 “Plan” means the EntreMed, Inc. 2001 Long-Term Incentive Plan, as
amended from time to time.

2



--------------------------------------------------------------------------------



 



          1.13 “Service” means, if the Optionee is (a) an employee of the
Corporation and/or any of its Affiliates (as determined by the Administrator in
its discretion), the Optionee’s service as an employee of the Corporation and/or
any of its Affiliates or (b) a consultant or independent contractor to the
Corporation or any of its Affililiates (as determined by the Administrator in
its discretion), the Optionee’s service as a consultant or independent
contractor to the Corporation and/or any of its Affiliates. The Optionee’s
Service shall not be treated as having terminated if the capacity in which the
Optionee provides Service, as described in the preceding sentence, changes,
provided that the Optionee’s Service is continuous notwithstanding such change.
     2. Grant of Option. Pursuant to the Plan and subject to the terms of this
Agreement, the Corporation hereby grants to the Optionee, as of the Date of
Grant, the Option to purchase from the Corporation that number of shares
identified as the “Covered Shares” on page 1 of this Agreement, exercisable at
the Exercise Price.
     3. Terms of the Option.
          3.1 Type of Option. The Option is intended to be a nonstatutory stock
option under Section 422 of the Code.
          3.2 Option Period; Exercisability. The Option may be exercised in
whole shares during the period commencing on the Date of Grant and terminating
on the Date of Expiration, as follows:
               (a) beginning on the Date of Grant, the Option may be exercised
as to a maximum of twenty-five percent (25%) of the Covered Shares;
               (b) beginning on each anniversary of the Date of Grant, the
Option may be exercised as to an additional twenty-five percent (25%) of the
Covered Shares until the Option is exercisable as to all of the Covered Shares.
     Notwithstanding the foregoing, upon a Change of Control, the Option shall
thereupon become exercisable at any time prior to the Date of Expiration, as to
the full number of Covered Shares. In no event shall the number of Covered
Shares as to which the Option is exercisable increase after termination of the
Optionee’s Service.
          3.3 Nontransferability. The Option is not transferable by the Optionee
other than by will or by the laws of descent and distribution or as otherwise
permitted by the Administrator, and is exercisable, during the Optionee’s
lifetime, only by the Optionee, or, in the event of the Optionee’s legal
disability, by the Optionee’s legal representative.
          3.4 Payment of the Exercise Price. The Optionee, upon exercise, in
whole or in part, of the Option, may pay the Exercise Price by any or all of the
following means, either alone or in combination:
               (a) cash or check payable to the order of the Corporation;

3



--------------------------------------------------------------------------------



 



               (b) if at the time of exercise, the Common Stock is listed for
trading on a national securities exchange or automated dealer quotation system,
delivery (either actual or constructive) of shares of unencumbered Common Stock
(provided that such shares, if acquired under the Option or under any other
option or award granted under the Plan or any other plan sponsored or mentioned
by the Corporation, have been held by the Optionee for at least six months or
such other period as determined by the Administrator) that have an aggregate
Fair Market Value on the Date of Exercise equal to that portion of the Exercise
Price being paid by delivery of such shares; or
               (c) if at the time of exercise, the Common Stock is listed for
trading on a national securities exchange or automated dealer quotation system
and in accordance with such rules as may be specified by the Administrator,
delivery to the Corporation of a properly executed exercise notice and
irrevocable instructions to a registered securities broker promptly to deliver
to the Corporation cash equal to the Exercise Price for that portion of the
Option being exercised.
     4. Capital Adjustments. The number of Covered Shares as to which the Option
has not been exercised, the Exercise Price, and the type of stock or other
consideration to be received on exercise of the Option shall be subject to such
adjustment or change, if any, as the Administrator in its sole discretion deems
appropriate to reflect such events as stock dividends, split-ups, spin-offs,
recapitalizations, reclassifications, combinations or exchanges of shares,
mergers, consolidations, liquidations, or the like, of or by the Corporation.
Any adjustment determined to be appropriate by the Administrator shall be
conclusive and shall be binding on the Optionee.
     5. Exercise.
          5.1 Notice. The Option shall be exercised, in whole or in part, by the
delivery to the Corporation of written notice of such exercise, in such form as
the Administrator may from time to time prescribe, accompanied by full payment
(or means of full payment permitted by Section 3.4 hereof) of the Exercise Price
with respect to that portion of the Option being exercised. Until the
Administrator notifies the Optionee to the contrary, the form attached to this
Agreement as Exhibit A shall be used to exercise the Option.
          5.2 Withholding. The Corporation’s obligation to issue or deliver
shares of Common Stock upon the exercise of the Option shall be subject to the
satisfaction of any applicable federal, state and local tax withholding
requirements. The Optionee may satisfy any such withholding obligation by any of
the following means or by a combination of such means: (a) tendering a cash
payment; (b) if at the time the withholding obligation arises, the Common Stock
is listed for trading on a national securities exchange or automated dealer
quotation system, authorizing the Corporation to withhold shares of Common Stock
(other than Unvested Shares) from the shares otherwise issuable to the Optionee
upon exercise of the Option; or (c) if at the time the withholding obligation
arises, the Common Stock is listed for trading on a national securities exchange
or automated dealer quotation system, delivering to the Corporation
already-owned and unencumbered shares of Common Stock. For purposes of this
Section 5.2, shares of Common Stock that are withheld or delivered to satisfy
applicable withholding taxes shall be valued at their Fair Market Value on the
date the withholding tax obligation arises, and

4



--------------------------------------------------------------------------------



 




in no event shall the aggregate Fair Market Value of the shares of Common Stock
withheld and/or delivered pursuant to this Section 5.2 exceed the minimum amount
of taxes required to be withheld in connection with exercise of the Option.
          5.3 Effect. The exercise, in whole or in part, of the Option shall
cause a reduction in the number of Covered Shares as to which the Option may be
exercised in an amount equal to the number of shares of Common Stock as to which
the Option is exercised.
          5.4 Restrictions on Exercise. Notwithstanding any other provision of
this Agreement, the Option may not be exercised at any time that the Corporation
does not have an effective registration statement under the Securities Act of
1933, as amended, relating to the offer of the Common Stock to the Optionee
under the Plan, unless the Administrator agrees to permit such exercise.
     6. Legends. The Optionee agrees that the certificates evidencing the shares
of Common Stock issued upon exercise of the Option may include any legend which
the Administrator deems appropriate to reflect the transfer and other
restrictions contained in the Plan, this Agreement, or to comply with applicable
laws.
     7. Rights as Stockholder. The Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to the Option
until and unless a certificate or certificates representing such shares are
issued to the Optionee pursuant to this Agreement.
     8. Service. Neither the grant of the Option evidenced by this Agreement nor
any term or provision of this Agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Corporation to employ or
retain the Optionee for any period.
     9. Subject to the Plan. The Option evidenced by this Agreement and the
exercise thereof are subject to the terms and conditions of the Plan, which is
incorporated by reference and made a part hereof, but the terms of the Plan
shall not be considered an enlargement of any rights or benefits under this
Agreement. In addition, the Option is subject to any rules and regulations
promulgated by the Administrator.
     10. Governing Law. The validity, construction, interpretation and
enforceability of this agreement shall be determined and governed by the laws of
the State of Maryland without giving effect to the principles of conflicts of
laws.
     11. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable in any material respect, such provision shall
be replaced with a provision that is as close as possible in effect to such
invalid, illegal or unenforceable provision, and still be valid, legal and
enforceable, and the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be signed
on its behalf by the undersigned, thereunto duly authorized, effective as of the
Date of Grant.

                 
ATTEST:
      ENTREMED, INC.    
 
               
 
      By:        
 
       
 
   
 
               
Accepted and agreed to as of the Date of Grant:
               
 
          Optionee    

6



--------------------------------------------------------------------------------



 



“EXHIBIT A”
EXERCISE OF OPTION
Board of Directors
EntreMed, Inc.
Ladies and Gentlemen:
          The undersigned, the Optionee under the Stock Option Agreement
(“Agreement”) identified as Option No. ___—___ granted pursuant to the EntreMed,
Inc. 2001 Long-Term Incentive Plan, hereby irrevocably elects to exercise the
Option granted in the Agreement to purchase ___ shares of Common Stock of
EntreMed, Inc., par value $.01 per share (the “Option Shares”), and herewith
makes payment of $ ______ in the form of (check all that apply and if more than
one is checked, indicate the amount to be paid by each payment method):

             
 
  o   Cash or Check:                       
 
           
 
  o   Common Stock:                       
 
           
 
  o   Brokerage Transaction:                       

          The undersigned hereby elects to satisfy applicable withholding
requirements by (check all that apply and, if more than one is checked, indicate
the amount to be withheld by each withholding method):

             
 
  o   Cash or Check:                       
 
           
 
  o   Withholding of Common Stock:                       
 
           
 
  o   Delivery of Common Stock:                       

Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Agreement.

          Date:                     
  (Signature of Optionee)
                     

7



--------------------------------------------------------------------------------



 



         

Date received by EntreMed, Inc.:                                         
Received by:                                         
Note: Shares of Common Stock being delivered in payment of all or any part of
the Exercise Price must be represented by certificates registered in the name of
the Optionee and duly endorsed by the Optionee and by each and every other
co-owner in whose name the shares may also be registered.

8